DETAILED ACTION
This Office Action is in response to the Application filed on 16 September 2021.
Claims 20-40 are presented for examination.
Claims 1-19 are canceled.
Claims 20-40 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 6 May 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 24 October 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20, 23, 26-27, 30, 33-34, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2009/0198832 A1), hereinafter Shah, in view of Liu et al (US 2011/0286447 A1), hereinafter Liu, and further in view of Cidon et al (US 2007/0076605 A1), hereinafter Cidon.

Regarding Claim 20, Shah discloses a method comprising: 
identifying a particular path of a network flow in a computer network between a source and a destination (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; identifying a particular path of a network flow in a computer network/(network 100) between a source/(master controller 201) and a destination/edge router 202), wherein the particular path comprises one or more network devices coupled by one or more links (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; wherein the particular path/(preferred path) comprises one or more network devices/(ER1-ER8) coupled by one or more links/links); and 
in response to a determination that there is no end-to-end connectivity between the source and the destination along the particular path (see Figure 2 and pages 4-5, paragraphs 25, 28, 35 and 47; Once the preferred path is selected (“path selection optimization”.  “No end-to-end connectivity”, e.g., a network failure in reaching the target (paragraph 250; techniques enable intelligent and automatic analysis of network problems (paragraph 47)), the source OER processes 245 may send probes to that target only over the preferred path until a trigger occurs, such as, e.g., an out of policy (OOP) event, a policy change, or an optional timer-based trigger and that OOP events trigger the OER traceroute), determining whether a network component of the particular path in the network flow has failed (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether a network component/(network 100) of the particular path/(preferred path) in the network flow/(current flow) has failed/fault) comprising: 
requesting that the destination transmit a respective trace diagnostic packet to each network device along the particular path (see Figure 3 and pages 4-5 and paragraphs 40-41; requesting/request that the destination/(edge routers 202) transmit/(originate a Traceroute to the trace target in the destination address) a respective 12first trace diagnostic packet/(Traceroute 1) to each network device/(ER1 ER2) along the particular path/preferred path), wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet (see paragraph 38 and 41; wherein each trace diagnostic packet/(traceroute packet) is configured to follow/traverses the particular path/(respective path) and has a particular value/1 in a time-to-live field/(TTL value) configured to cause a corresponding network device/(ER3) to send/returns a message/(error message) in response/response to that trace diagnostic packet/Traceroute packet); and
determining whether at least one network component that is part of the particular path of the network flow has failed based on results of the trace diagnostic packets (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether at least one network component/(network 100) that is part of the particular path/(current path) 16of the network flow/(current flow) has failed/fault based on the results/(fault identification reporting) of the trace diagnostic packets/Traceroute diagnostics).
Although Shah discloses wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet as set forth above,
Shah does not explicitly disclose wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into a first plurality of bits of the trace diagnostic packet”.
However, Liu discloses a method comprising:
requesting that the destination transmit a respective trace diagnostic packet to each network device in the path of the network flow (see page 3, paragraph 39; Traceroute command causes a series of packets to be sent through a path), which causes the corresponding network device to send a time exceeded message in response to that trace diagnostic packet (see Figure 5 and page 3, paragraph 39 and page 6, paragraph 45; which causes the corresponding network device/(destination node) to send/returned a time exceeded/(time-exceeded) message/message in response to that trace diagnostic packet/Traceroute.  Note: Figure 5 and paragraph 45 clearly indicates transmit a respective trace diagnostic packet to each network device in the path), wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet (see paragraphs 39, 45 and 51; wherein the time exceeded message/(time-exceeded message) includes/identify a portion of the trace diagnostic packet/(Traceroute packet) that includes/identify a packet identifier/(IP address) inserted into the trace diagnostic packet/Traceroute packet); and
wherein each packet has a particular value in a time-to-live field configured to cause a corresponding network device to send at least a time exceeded message in response to that packet (see Figure 3 and page 5, paragraph 38 and pages 5-6, paragraph 41; wherein each packet/(invoking packet) has a particular value/(time-out TTL value) in a time-to-live field/(timed-out TTL value) configured to cause a corresponding network device/(receiving network node) to send/sent at least a time exceeded message/(time-exceeded ICMPv6 message) in response/response to that packet/invoking packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet” as taught by Liu in the system of Shah to provide a tool that allows a user to obtain per-hop information along a path (see page 1, paragraph 4, lines 1-2 of Liu).
Although the combination of Shah and Liu discloses wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet as set forth above,
The combination of Shah and Liu does not explicitly discloses a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet.
However, Cidon discloses a method comprising:
wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into a first plurality of bits of the trace diagnostic packet (see paragraph 88; wherein the time exceeded message/(time exceeded message) includes/include a portion/(first 64 bits) of the trace diagnostic packet/traceroute that includes a packet identifier/(identify original packet) inserted into a first plurality of bits/(64 bits) of the trace diagnostic packet/traceroute Note: paragraph 88 discloses the ICMP error message of type “time exceeded” includes the first 64 bits of the original message the caused its transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet as taught by Cidon in the combined system of Shah and Liu to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 23, Although Shah discloses the method as set forth above,
Shah does not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet”.
However, Cidon discloses the method, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message (see paragraph 88; wherein the time exceeded/(time exceeded) message is an internet control message protocol (ICMP) message/(ICMP error packets) comprising the first plurality of bits/(64 bits) of the trace diagnostic packet/(traceroute) that/that trigger/caused the time exceeded message/ICMP time exceeded packet), wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet (see paragraph 88; wherein the first plurality of bits are the first 64 bits/(64 bits) of the trace diagnostic packet/traceroute).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet” as taught by Cidon in the system of Shah to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 26, Shah discloses the method, wherein the determination that there is no end-to-end connectivity between the source and the destination comprises:
performing a first probe to determine whether there is end-to-end connectivity between the source and the destination (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; performing a first probe/probes to determine whether there is end-to-end connectivity/(path with no out of policy event) 4between the source/(source OER) and the destination/target) including requesting that the destination transmit an end-to-end diagnostic packet to the source (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; including requesting that the destination/target transmit/sent an end-to-end diagnostic packet/(Traceroute packet) to the source/source OER), wherein the end-to-end diagnostic packet includes information comprising a source identifier field and a destination identifier field that include identifiers for the source and destination (see page 5, paragraphs 36 and 38; wherein the end-to-end diagnostic packet/Traceroute includes information comprising a source identifier field/(explicit targets within the prefix) and a destination identifier field/(destination address prefix to be used as the destination of the Traceroute) that include identifiers/(address prefix) for the source/source and destination/destination), respectively, that match the packets in the network flow between the source and destination such that one or more network devices in the computer network forward the end-to-end diagnostic packet on the particular path of the network flow (see Figure 1 and paragraphs 28, 30, 34 and 36-37; that match the packets/(data packets 140) in the network flow/(current path) between the source/ER1 and destination/ER7 such that one or more network devices/(ER1 , ER3) in the computer network/(network 100 as shown in Figure 1) forward the end-to-end diagnostic packet/(Traceroute packet) on the particular path/(current path) of the network flow/current path).
Regarding Claim 27, Shah discloses a system comprising: 
2one or more computers and one or more storage devices on which are stored 3instructions that are operable (see Figure 2 and page 2, paragraphs 16-17; one or more computers/(node 200) and one or more storage devices/(memory 240) on which are stored/store 3instructions/instructions that are operable), when executed by the one or more computers, to cause the 4one or more computers to perform operations (see Figure 2 and page 2, paragraphs 16-17 and paragraph 18, line 3; when executed/execute by the one or more computers/node 200, to cause the 4one or more computers/(node 200) to perform/perform operations/functions) comprising:  
identifying a particular path of a network flow in a computer network between a source and a destination (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; identifying a particular path of a network flow in a computer network/(network 100) between a source/(master controller 201) and a destination/edge router 202), wherein the particular path comprises one or more network devices coupled by one or more links (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; wherein the particular path/(preferred path) comprises one or more network devices/(ER1-ER8) coupled by one or more links/links); and 
in response to a determination that there is no end-to-end connectivity between the source and the destination along the particular path (see Figure 2 and pages 4-5, paragraphs 25, 28, 35 and 47; Once the preferred path is selected (“path selection optimization”) “No end-to-end connectivity”, e.g., a network failure in reaching the target (paragraph 250; techniques enables intelligent and automatic analysis of network problems (paragraph 47)), the source OER processes 245 may send probes to that target only over the preferred path until a trigger occurs, such as, e.g., an out of policy (OOP) event, a policy change, or an optional timer-based trigger and that OOP events trigger the OER traceroute), determining whether a network component of the particular path in the network flow has failed (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether a network component/(network 100) of the particular path/(preferred path) in the network flow/(current flow) has failed/fault) comprising: 
requesting that the destination transmit a respective trace diagnostic packet to each network device along the particular path (see Figure 3 and pages 4-5 and paragraphs 40-41; requesting/request that the destination/(edge routers 202) transmit/(originate a Traceroute to the trace target in the destination address) a respective 12first trace diagnostic packet/(Traceroute 1) to each network device/(ER1 ER2) along the particular path/preferred path), wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet (see paragraph 38 and 41; wherein each trace diagnostic packet/(traceroute packet) is configured to follow/traverses the particular path/(respective path) and has a particular value/1 in a time-to-live field/(TTL value) configured to cause a corresponding network device/(ER3) to send/returns a message/(error message) in response/response to that trace diagnostic packet/Traceroute packet); and
determining whether at least one network component that is part of the particular path of the network flow has failed based on results of the trace diagnostic packets (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether at least one network component/(network 100) that is part of the particular path/(current path) 16of the network flow/(current flow) has failed/fault based on the results/(fault identification reporting) of the trace diagnostic packets/Traceroute diagnostics).
Although Shah discloses wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet as set forth above,
Shah does not explicitly disclose wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into a first plurality of bits of the trace diagnostic packet”.
However, Liu discloses a system comprising:
requesting that the destination transmit a respective trace diagnostic packet to each network device in the path of the network flow (see page 3, paragraph 39; Traceroute command causes a series of packets to be sent through a path), which causes the corresponding network device to send a time exceeded message in response to that trace diagnostic packet (see Figure 5 and page 3, paragraph 39 and page 6, paragraph 45; which causes the corresponding network device/(destination node) to send/returned a time exceeded/(time-exceeded) message/message in response to that trace diagnostic packet/Traceroute.  Note: Figure 5 and paragraph 45 clearly indicates transmit a respective trace diagnostic packet to each network device in the path), wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet (see paragraphs 39, 45 and 51; wherein the time exceeded message/(time-exceeded message) includes/identify a portion of the trace diagnostic packet/(Traceroute packet) that includes/identify a packet identifier/(IP address) inserted into the trace diagnostic packet/Traceroute packet); and
wherein each packet has a particular value in a time-to-live field configured to cause a corresponding network device to send at least a time exceeded message in response to that packet (see Figure 3 and page 5, paragraph 38 and pages 5-6, paragraph 41; wherein each packet/(invoking packet) has a particular value/(time-out TTL value) in a time-to-live field/(timed-out TTL value) configured to cause a corresponding network device/(receiving network node) to send/sent at least a time exceeded message/(time-exceeded ICMPv6 message) in response/response to that packet/invoking packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet” as taught by Liu in the system of Shah to provide a tool that allows a user to obtain per-hop information along a path (see page 1, paragraph 4, lines 1-2 of Liu).
Although the combination of Shah and Liu discloses wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier of the trace diagnostic packet as set forth above,
The combination of Shah and Liu does not explicitly discloses a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet.
However, Cidon discloses a method comprising:
wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into a first plurality of bits of the trace diagnostic packet (see paragraph 88; wherein the time exceeded message/(time exceeded message) includes/include a portion/(first 64 bits) of the trace diagnostic packet/traceroute that includes a packet identifier/(identify original packet) inserted into a first plurality of bits/(64 bits) of the trace diagnostic packet/traceroute Note: paragraph 88 discloses the ICMP error message of type “time exceeded” includes the first 64 bits of the original message the caused its transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet as taught by Cidon in the combined system of Shah and Liu to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 30, Although Shah discloses the system as set forth above,
Shah does not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet”.
However, Cidon discloses the system, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message (see paragraph 88; wherein the time exceeded/(time exceeded) message is an internet control message protocol (ICMP) message/(ICMP error packets) comprising the first plurality of bits/(64 bits) of the trace diagnostic packet/(traceroute) that/that trigger/caused the time exceeded message/ICMP time exceeded packet), wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet (see paragraph 88; wherein the first plurality of bits are the first 64 bits/(64 bits) of the trace diagnostic packet/traceroute).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet” as taught by Cidon in the system of Shah to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 33, Shah discloses the system, wherein the determination that  there is no end-to-end connectivity between the source and the destination comprises:
performing a first probe to determine whether there is end-to-end connectivity between the source and the destination (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; performing a first probe/probes to determine whether there is end-to-end connectivity/(path with no out of policy event) 4between the source/(source OER) and the destination/target) including requesting that the destination transmit an end-to-end diagnostic packet to the source (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; including requesting that the destination/target transmit/sent an end-to-end diagnostic packet/(Traceroute packet) to the source/source OER), wherein the end-to-end diagnostic packet includes information comprising a source identifier field and a destination identifier field that include identifiers for the source and destination (see page 5, paragraphs 36 and 38; wherein the end-to-end diagnostic packet/Traceroute includes information comprising a source identifier field/(explicit targets within the prefix) and a destination identifier field/(destination address prefix to be used as the destination of the Traceroute) that include identifiers/(address prefix) for the source/source and destination/destination), respectively, that match the packets in the network flow between the source and destination such that one or more network devices in the computer network forward the end-to-end diagnostic packet on the particular path of the network flow (see Figure 1 and paragraphs 28, 30, 34 and 36-37; that match the packets/(data packets 140) in the network flow/(current path) between the source/ER1 and destination/ER7 such that one or more network devices/(ER1 , ER3) in the computer network/(network 100 as shown in Figure 1) forward the end-to-end diagnostic packet/(Traceroute packet) on the particular path/(current path) of the network flow/current path).
Regarding Claim 34, Shah discloses one or more non-transitory computer storage media encoded with computer program instructions (see Figure 2 and page 2, paragraphs 16-17 and paragraph 18, line 3; one or more non-transitory computer storage media/(computer-readable media) encoded with computer program instructions/program instructions) that when executed by one or more computers cause the one or more computers to perform operations (see Figure 2 and page 2, paragraphs 16-17 and paragraph 18, line 3; that when executed/execute by one or more computers/(node 200) cause the 4one or more computers/(node 200) to perform/perform operations/functions) comprising:
identifying a particular path of a network flow in a computer network between a source and a destination (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; identifying a particular path of a network flow in a computer network/(network 100) between a source/(master controller 201) and a destination/edge router 202), wherein the particular path comprises one or more network devices coupled by one or more links (see Figures 1-2 and page 2, paragraphs 14 and 16 and page 4, paragraph 28; wherein the particular path/(preferred path) comprises one or more network devices/(ER1-ER8) coupled by one or more links/links); and 
in response to a determination that there is no end-to-end connectivity between the source and the destination along the particular path (see Figure 2 and pages 4-5, paragraphs 25, 28, 35 and 47; Once the preferred path is selected (“path selection optimization”) “No end-to-end connectivity”, e.g., a network failure in reaching the target (paragraph 250; techniques enable intelligent and automatic analysis of network problems (paragraph 47)), the source OER processes 245 may send probes to that target only over the preferred path until a trigger occurs, such as, e.g., an out of policy (OOP) event, a policy change, or an optional timer-based trigger and that OOP events trigger the OER traceroute), determining whether a network component of the particular path in the network flow has failed (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether a network component/(network 100) of the particular path/(preferred path) in the network flow/(current flow) has failed/fault) comprising: 
requesting that the destination transmit a respective trace diagnostic packet to each network device along the particular path (see Figure 3 and pages 4-5 and paragraphs 40-41; requesting/request that the destination/(edge routers 202) transmit/(originate a Traceroute to the trace target in the destination address) a respective 12first trace diagnostic packet/(Traceroute 1) to each network device/(ER1 ER2) along the particular path/preferred path), wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet (see paragraph 38 and 41; wherein each trace diagnostic packet/(traceroute packet) is configured to follow/traverses the particular path/(respective path) and has a particular value/1 in a time-to-live field/(TTL value) configured to cause a corresponding network device/(ER3) to send/returns a message/(error message) in response/response to that trace diagnostic packet/Traceroute packet); and
determining whether at least one network component that is part of the particular path of the network flow has failed based on results of the trace diagnostic packets (see pages 4-5 and paragraphs 32, 35-38 and pages 6-7 and paragraphs 46-47; determining/determine whether at least one network component/(network 100) that is part of the particular path/(current path) 16of the network flow/(current flow) has failed/fault based on the results/(fault identification reporting) of the trace diagnostic packets/Traceroute diagnostics).
Although Shah discloses wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send a message in response to that trace diagnostic packet as set forth above,
Shah does not explicitly disclose wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet”.
However, Liu discloses a one or more non-transitory computer storage media comprising:
requesting that the destination transmit a respective trace diagnostic packet to each network device in the path of the network flow (see page 3, paragraph 39; Traceroute command causes a series of packets to be sent through a path), which causes the corresponding network device to send a time exceeded message in response to that trace diagnostic packet (see page 3, paragraph 39; which causes the corresponding network device/(destination node) to send/returned a time exceeded/(time-exceeded) message/message in response to that trace diagnostic packet/Traceroute), wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet (see paragraphs 39, 45 and 51; wherein the time exceeded message/(time-exceeded message) includes/identify a portion of the trace diagnostic packet/(Traceroute packet) that includes/identify a packet identifier/(IP address) inserted into the trace diagnostic packet/Traceroute packet); and
wherein each packet has a particular value in a time-to-live field configured to cause a corresponding network device to send at least a time exceeded message in response to that packet (see Figure 3 and page 5, paragraph 38 and pages 5-6, paragraph 41; wherein each packet/(invoking packet) has a particular value/(time-out TTL value) in a time-to-live field/(timed-out TTL value) configured to cause a corresponding network device/(receiving network node) to send/sent at least a time exceeded message/(time-exceeded ICMPv6 message) in response/response to that packet/invoking packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each trace diagnostic packet is configured to follow the particular path and has a particular value in a time-to-live field configured to cause a corresponding network device to send “at least a time exceeded message” in response to that trace diagnostic packet or “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet” as taught by Liu in the system of Shah to provide a tool that allows a user to obtain per-hop information along a path (see page 1, paragraph 4, lines 1-2 of Liu).
Although the combination of Shah and Liu discloses wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into the trace diagnostic packet as set forth above,
The combination of Shah and Liu does not explicitly disclose “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet.
However, Cidon discloses one or more non-transitory computer storage media comprising:
wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier inserted into a first plurality of bits of the trace diagnostic packet (see paragraph 88; wherein the time exceeded message/(time exceeded message) includes/include a portion/(first 64 bits) of the trace diagnostic packet/traceroute that includes a packet identifier/(identify original packet) inserted into a first plurality of bits/(64 bits) of the trace diagnostic packet/traceroute Note: paragraph 88 discloses the ICMP error message of type “time exceeded” includes the first 64 bits of the original message the caused its transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message includes a portion of the trace diagnostic packet that includes a packet identifier “inserted into a first plurality of bits” of the trace diagnostic packet as taught by Cidon in the combined system of Shah and Liu to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 37, Although Shah discloses the one or more non-transitory computer readable storage media as set forth above,
Shah does not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet”.
However, Cidon discloses the one or more non-transitory computer readable storage media, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message (see paragraph 88; wherein the time exceeded/(time exceeded) message is an internet control message protocol (ICMP) message/(ICMP error packets) comprising the first plurality of bits/(64 bits) of the trace diagnostic packet/(traceroute) that/that trigger/caused the time exceeded message/ICMP time exceeded packet), wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet (see paragraph 88; wherein the first plurality of bits are the first 64 bits/(64 bits) of the trace diagnostic packet/traceroute).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising the first plurality of bits of the trace diagnostic packet that trigger the time exceeded message, wherein the first plurality of bits are the first 64 bits of the trace diagnostic packet” as taught by Cidon in the system of Shah to ascertain that the network has sufficient bandwidth to deliver high quality realtime traffic without adversely affecting other data services (see paragraph 5 of Cidon).
Regarding Claim 40, Shah discloses the one or more non-transitory computer storage media, wherein the determination that there is no end-to-end connectivity between the source and the destination comprises:
performing a first probe to determine whether there is end-to-end connectivity between the source and the destination (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; performing a first probe/probes to determine whether there is end-to-end connectivity/(path with no out of policy event) 4between the source/(source OER) and the destination/target) including requesting that the destination transmit an end-to-end diagnostic packet to the source (see Figure 1 and page 3, paragraph 22 and page 4, paragraph 28; including requesting that the destination/target transmit/sent an end-to-end diagnostic packet/(Traceroute packet) to the source/source OER), wherein the end-to-end diagnostic packet includes information comprising a source identifier field and a destination identifier field that include identifiers for the source and destination (see page 5, paragraphs 36 and 38; wherein the end-to-end diagnostic packet/Traceroute includes information comprising a source identifier field/(explicit targets within the prefix) and a destination identifier field/(destination address prefix to be used as the destination of the Traceroute) that include identifiers/(address prefix) for the source/source and destination/destination), respectively, that match the packets in the network flow between the source and destination such that one or more network devices in the computer network forward the end-to-end diagnostic packet on the particular path of the network flow (see Figure 1 and paragraphs 28, 30, 34 and 36-37; that match the packets/(data packets 140) in the network flow/(current path) between the source/ER1 and destination/ER7 such that one or more network devices/(ER1 , ER3) in the computer network/(network 100 as shown in Figure 1) forward the end-to-end diagnostic packet/(Traceroute packet) on the particular path/(preferred path) of the network flow/current path). 




Claims 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Liu and further in view of Cidon and further in view of Farrell et al (US 2006/0098586 A1), hereinafter Farrell.

Regarding Claim 21, Although the combination of Shah, Liu and Cidon discloses the method as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “determining whether the destination has received a time exceeded message from a particular network device” or “in response to determining that the destination has received the time exceeded message from a particular network device, determining that the particular network device is operational from the source along the particular path” or “in response to determining that the destination has not received the time exceeded message from a particular network device, determining that the particular network device has failed from the source along the particular path”.
However, Farrell discloses the method, determining whether at least one network component has failed comprises: 
determining whether the destination has received a time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106); 
in response to determining that the destination has received the time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; in response to determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device is operational from the source along the particular path (see Figure 2, step 245, 250 and page 3, paragraphs 27-29; A device is considered operational when a time exceeded message is received and TTL field expired in transit, the hop is recorded and the process is repeated at step 220 along path to the destination node as shown in Figure 1); and 
in response to determining that the destination has not received the time exceeded message from a particular network device (see Figure 2, steps 235, and page 3, paragraph 27, lines 4-6 and paragraphs 28-29; in response to determining that the destination/(destination node 104) has not/(no response) received/received the time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device has failed from the source along the particular path (see Figures 1 and 2, steps 255, 260 and page 3, paragraph 28, lines 1-6; determining/determination that the particular network device/(node 106) has failed/failed from the source/(source node 102) along the particular path/along path to the destination node as shown in Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining whether the source has received a time exceeded message from a particular network device” or “in response to determining that the source has received the time exceeded message from a particular network device, determining that the particular network device is operational” or “in response to determining that the source has not received the time exceeded message from a particular network device, determining that the particular network device has failed” as taught by Farrell in the combined system of Shah, Liu and Cidon to more accurately trace the route taken by an application transmitting data from a client to a server and more accurately measure the delay experienced by applications along the path when modern routing technologies are present (see page 1, paragraph 11, lines 2-6 of Farrell).
Regarding Claim 28, Although the combination of Shah, Liu and Cidon discloses the system as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “determining whether the destination has received a time exceeded message from a particular network device” or “in response to determining that the destination has received the time exceeded message from a particular network device, determining that the particular network device is operational from the source along the particular path” or “in response to determining that the destination has not received the time exceeded message from a particular network device, determining that the particular network device has failed from the source along the particular path”.
However, Farrell discloses the system, wherein determining whether at least one network component has failed comprises: 
determining whether the destination has received a time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106); 
in response to determining that the destination has received the time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; in response to determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device is operational from the source along the particular path (see Figure 2, step 245, 250 and page 3, paragraphs 27-29; A device is considered operational when a time exceeded message is received and TTL field expired in transit, the hop is recorded and the process is repeated at step 220 along path to the destination node as shown in Figure 1); and 
in response to determining that the destination has not received the time exceeded message from a particular network device (see Figure 2, steps 235, and page 3, paragraph 27, lines 4-6 and paragraphs 28-29; in response to determining that the destination/(destination node 104) has not/(no response) received/received the time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device has failed from the source along the particular path (see Figures 1 and 2, steps 255, 260 and page 3, paragraph 28, lines 1-6; determining/determination that the particular network device/(node 106) has failed/failed from the source/(source node 102) along the particular path/along path to the destination node as shown in Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining whether the source has received a time exceeded message from a particular network device” or “in response to determining that the source has received the time exceeded message from a particular network device, determining that the particular network device is operational” or “in response to determining that the source has not received the time exceeded message from a particular network device, determining that the particular network device has failed” as taught by Farrell in the combined system of Shah, Liu and Cidon to more accurately trace the route taken by an application transmitting data from a client to a server and more accurately measure the delay experienced by applications along the path when modern routing technologies are present (see page 1, paragraph 11, lines 2-6 of Farrell).
Regarding Claim 35, Although the combination of Shah, Liu and Cidon discloses the one or more non-transitory computer storage media as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “determining whether the destination has received a time exceeded message from a particular network device” or “in response to determining that the destination has received the time exceeded message from a particular network device, determining that the particular network device is operational from the source along the particular path” or “in response to determining that the destination has not received the time exceeded message from a particular network device, determining that the particular network device has failed from the source along the particular path”.
However, Farrell discloses the one or more non-transitory computer storage media, wherein determining whether at least one network component has failed comprises: 
determining whether the destination has received a time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106); 
in response to determining that the destination has received the time exceeded message from a particular network device (see Figure 1 and Figure 2, steps 225, 230, 240 and page 3, paragraph 27; in response to determining/determination whether the destination/(destination node 104) has received/received a time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device is operational from the source along the particular path (see Figure 2, step 245, 250 and page 3, paragraphs 27-29; A device is considered operational when a time exceeded message is received and TTL field expired in transit, the hop is recorded and the process is repeated at step 220 along path to the destination node as shown in Figure 1); and 
in response to determining that the destination has not received the time exceeded message from a particular network device (see Figure 2, steps 235, and page 3, paragraph 27, lines 4-6 and paragraphs 28-29; in response to determining that the destination/(destination node 104) has not/(no response) received/received the time/time exceeded/exceeded message/message from a particular network device/node 106), determining that the particular network device has failed from the source along the particular path (see Figures 1 and 2, steps 255, 260 and page 3, paragraph 28, lines 1-6; determining/determination that the particular network device/(node 106) has failed/failed from the source/(source node 102) along the particular path/along path to the destination node as shown in Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining whether the source has received a time exceeded message from a particular network device” or “in response to determining that the source has received the time exceeded message from a particular network device, determining that the particular network device is operational” or “in response to determining that the source has not received the time exceeded message from a particular network device, determining that the particular network device has failed” as taught by Farrell in the combined system of Shah, Liu and Cidon to more accurately trace the route taken by an application transmitting data from a client to a server and more accurately measure the delay experienced by applications along the path when modern routing technologies are present (see page 1, paragraph 11, lines 2-6 of Farrell).





Claims 22, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Liu and further in view of Cidon and further in view of Chadha et al (US 2018/0278514 A1), hereinafter Chadha, and further in view of Wang et al (WO 2016/205673), hereinafter Wang.

Regarding Claim 22, Although the combination of Shah, Liu and Cidon discloses the method as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion”.
However, Chadha discloses the method, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion (see Figure 5 and paragraphs 81-82; wherein the time exceeded message/(time exceeded packet) is an internet control message protocol (ICMP) message/(ICMP time exceeded packet) comprising a header portion/(header 502) and a body portion/payload 510).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion” as taught by Chadha in the combined system of Shah, Liu and Cidon to determine the status of computer network connections (see page 1, paragraph 1 of Chadha).
Although the combination of Shah, Liu, Cidon and Chadha discloses wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion as set forth above,
The combination of Shah, Liu, Cidon and Chadha does not explicitly disclose “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message”.
However, Wang discloses the method, wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message (see paragraph 51; wherein the header portion/(ICMP header) comprises an 8-bit type field/(8-bit type) and an 8-bit code field/(8-bit code) set as respective values to indicate that the ICMP message is a time exceeded message/ICMP is a time exceeded message as disclosed in the Chadha reference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message” as taught by Wang in the combined system of Shah, Liu, Cidon and Chadha to overcome, or at least reduce the effects of unreachable videoconferencing units (see page 1, paragraphs 3-4 of Wang).
Regarding Claim 29, Although the combination of Shah, Liu, Cidon and Chadha disclose the system as set forth above,
The combination of Shah, Liu, Cidon and Chadha do not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion”.
However, Chadha discloses the system, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion (see Figure 5 and paragraphs 81-82; wherein the time exceeded message/(time exceeded packet) is an internet control message protocol (ICMP) message/(ICMP time exceeded packet) comprising a header portion/(header 502) and a body portion/payload 510).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion” as taught by Chadha in the combined system of Shah, Liu, Cidon and Chadha to determine the status of computer network connections (see page 1, paragraph 1 of Chadha).
Although the combination of Shah, Liu, Cidon and Chadha discloses wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion as set forth above,
The combination of Shah, Liu, Cidon and Chadha does not explicitly disclose “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message”.
However, Wang discloses the system, wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message (see paragraph 51; wherein the header portion/(ICMP header) comprises an 8-bit type field/(8-bit type) and an 8-bit code field/(8-bit code) set as respective values to indicate that the ICMP message is a time exceeded message/ICMP is a time exceeded message as disclosed in the Chadha reference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message” as taught by Wang in the combined system of Shah, Liu, Cidon and Chadha to overcome, or at least reduce the effects of unreachable videoconferencing units (see page 1, paragraphs 3-4 of Wang).
Regarding Claim 36, Although the combination of Shah, Liu and Cidon discloses the one or more non-transitory computer storage media as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion”.
However, Chadha discloses the one or more non-transitory computer storage media, wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion (see Figure 5 and paragraphs 81-82; wherein the time exceeded message/(time exceeded packet) is an internet control message protocol (ICMP) message/(ICMP time exceeded packet) comprising a header portion/(header 502) and a body portion/payload 510).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion” as taught by Chadha in the combined system of Shah, Liu and Cidon to determine the status of computer network connections (see page 1, paragraph 1 of Chadha).
Although the combination of Shah, Liu, Cidon and Chadha discloses wherein the time exceeded message is an internet control message protocol (ICMP) message comprising a header portion and a body portion as set forth above,
The combination of Shah, Liu, Cidon and Chadha does not explicitly disclose “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message”.
However, Wang discloses the one or more non-transitory computer storage media, wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message (see paragraph 51; wherein the header portion/(ICMP header) comprises an 8-bit type field/(8-bit type) and an 8-bit code field/(8-bit code) set as respective values to indicate that the ICMP message is a time exceeded message/ICMP is a time exceeded message as disclosed in the Chadha reference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header portion comprises an 8-bit type field and an 8-bit code field set as respective values to indicate that the ICMP message is a time exceeded message” as taught by Wang in the combined system of Shah, Liu, Cidon and Chadha to overcome, or at least reduce the effects of unreachable videoconferencing units (see page 1, paragraphs 3-4 of Wang).

Claims 24, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Liu and further in view of Cidon and further in view of Xiao et al (US 2015/0256448 A1), hereinafter Xiao.

Regarding Claim 24, Although the combination of Shah, Liu and Cidon discloses the method as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet”.
However, Xiao discloses the method, wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet (see Figures 2 and 3D and paragraphs 31-33 and paragraph 42; wherein the first plurality of bits/bits of the trace diagnostic packet/(traceroute probe packets) where the packet identifier/(probe packet identifier) is inserted comprise one of a sequence number/(sequence number) of a TCP packet/TCP packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet” as taught by Xiao in the combined system of Shah, Liu and Cidon to provide a path that network traffic takes between a source hose and a destination host (see paragraph 1, lines 1-3 of Xiao).
Regarding Claim 31, Although the combination of Shah, Liu and Cidon discloses the system as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet”.
However, Xiao discloses the system, wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet (see Figures 2 and 3D and paragraphs 31-33 and paragraph 42; wherein the first plurality of bits/bits of the trace diagnostic packet/(traceroute probe packets) where the packet identifier/(probe packet identifier) is inserted comprise one of a sequence number/(sequence number) of a TCP packet/TCP packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet” as taught by Xiao in the combined system of Shah, Liu and Cidon to provide a path that network traffic takes between a source hose and a destination host (see paragraph 1, lines 1-3 of Xiao).
Regarding Claim 38, Although the combination of Shah, Liu and Cidon discloses the one or more non-transitory computer storage media as set forth above,
The combination of Shah, Liu and Cidon does not explicitly disclose “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet”.
However, Xiao discloses the one or more non-transitory computer storage media, wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet (see Figures 2 and 3D and paragraphs 31-33 and paragraph 42; wherein the first plurality of bits/bits of the trace diagnostic packet/(traceroute probe packets) where the packet identifier/(probe packet identifier) is inserted comprise one of a sequence number/(sequence number) of a TCP packet/TCP packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first plurality of bits of the trace diagnostic packet where the packet identifier is inserted comprise one of a sequence number of a TCP packet or a length field of a UDP packet” as taught by Xiao in the combined system of Shah, Liu and Cidon to provide a path that network traffic takes between a source hose and a destination host (see paragraph 1, lines 1-3 of Xiao).

Allowable Subject Matter
Claims 25, 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montwill et al (US 2010/0103822 A1) discloses Network Assessment and Fault Isolation.  See specifically, Figure 8A and paragraphs 39-40, 49 and 51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469